Per Curiam.

There is no bill of exceptions and hence no evidence before this court from which to determine whether the Court of Appeals committed prejudicial error in any of its rulings which petitioner seeks to have this court review.
The law attaches to a judgment of a court of record, regular on its face, a presumption of validity, that the judgment was properly rendered and that the court had before it proper and sufficient evidence to support its judgment.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Herbert, J., not participating.